Affirmed and Memorandum Opinion filed July 20, 2017.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-17-00164-CV

                          IN THE MATTER OF W.D.H.


       On Appeal from the County Court at Law No. 2 & Probate Court
                          Brazoria County, Texas
                      Trial Court Cause No. JV21372

                  MEMORANDUM                       OPINION
      Appellant W.D.H. is a juvenile charged with aggravated robbery, robbery, and
unauthorized use of a motor vehicle. See Tex. Penal Code Ann. §§ 29.02, 29.03,
31.07 (West 2011, 2016). Appellant was sixteen years old at the time of the alleged
offenses. Appellant challenges the order granting the State’s petition for the juvenile
court to waive jurisdiction and transfer the case to criminal district court. See Tex.
Fam. Code Ann. §§ 54.02, 56.01 (West Supp. 2017). In a single issue, appellant
contends the juvenile court’s findings of fact in its transfer order are legally and
factually insufficient to support each of the juvenile court’s reasons to waive
jurisdiction; and in light of the evidence and testimony presented at the transfer
hearing, the juvenile court abused its discretion in waiving jurisdiction and acted
without reference to guiding rules or principles and failed to represent a reasonably
principled application of the legislative criteria necessary to transfer this case to adult
court. Because we find the evidence sufficient to support the trial court’s order, and
we find no abuse of discretion in the juvenile court’s decision to waive jurisdiction
and transfer appellant to district court, we affirm.

                 I.     FACTUAL AND PROCEDURAL BACKGROUND
       The State instituted this case in December 2016 by filing a petition for
discretionary transfer to adult criminal court seeking to certify appellant to stand trial
as an adult. The State sought certification as an adult due to the serious and severe
nature of the alleged offenses, the prospects of adequate protection of the public and
the doubtful likelihood of reasonable rehabilitation of appellant by the use of the
procedures, services, and facilities currently available to the juvenile court.

       The juvenile court conducted a hearing on the State’s petition. The State
presented testimony from Michael Fuller, a psychiatrist employed by the University
of Texas Medical Branch at Galveston; Eric Morton and Tyson Harvey, Pearland
Police detectives; and Patrick Okafor, a juvenile probation officer with the Brazoria
County Juvenile Justice Department. Appellant presented testimony from his
mother. The State admitted six exhibits into evidence including Dr. Fuller’s
psychiatric examination report, Detective Morton’s investigation report, two
Houston Police Department investigation reports, a witness statement from the
Pearland Police Department, and a predisposition report from the Brazoria County
Juvenile Justice Department.

       At the conclusion of the hearing, the juvenile court orally announced the
following findings:

           Probable cause exists on the four allegations contained in the
                                            2
             petition for discretionary transfer;
          Appellant was over the age of sixteen at the time the offenses
           were committed;
          The juvenile system does not provide appellant a chance for
           rehabilitation;
          The offenses are against persons and property;
          Neither the juvenile nor the public can be adequately protected if
           he remains in the juvenile justice system; and
          The maturity of appellant is appropriate for the transfer and the
           evidence testified to by Dr. Fuller would support that transfer.
The juvenile court later signed an order specifically stating the reasons for waiver.
See Tex. Fam. Code Ann. § 54.02(h). This appeal timely followed. Id.
§ 56.01(c)(1)(A).

A.    The Investigation

      Eric Morton, a Pearland Police Department detective, was assigned to
investigate the aggravated robbery of a female complainant that occurred on
September 29, 2016. Morton testified that Codi Shackelford was walking home from
her job as a waitress at 1:30 a.m. Shackelford was walking through a grocery store
parking lot when she saw a car pull up next to her. Three men got out of the car,
displayed a weapon, and took her personal belongings. Shackelford described the
car as a maroon passenger car. The assailants took Shackelford’s work apron, food
she was bringing home from work, a jacket, a credit card, approximately $100.00 in
cash, and a BLU smart phone. Morton testified that BLU is the brand name of the
phone.

      Shackelford described what the three men were wearing. She said the driver
was wearing a black long-sleeve shirt carrying a black, thin handgun. She reported
that the driver “racked the slide” of the gun, but Morton’s report reflects no bullet

                                           3
ejected. The other two men were wearing jackets. After the men took Shackelford’s
belongings, she walked home and called the police. Shackelford did not know any
of the assailants.

      During his investigation Morton obtained video from a surveillance camera at
the grocery store. In the video Morton saw the maroon passenger car, but was unable
to determine the make and model. Morton also saw Shackelford walking in the
video, but was unable to see the alleged robbery.

      Morton’s investigation led him to two reports of robberies from the Houston
Police Department. The first report was of a stolen car, which was stolen September
24, 2016. Morton linked that stolen car to the robbery of Shackelford in Pearland
through another robbery in Houston. The Houston robbery took place the day after
the Pearland robbery on September 30, 2016. In the Houston robbery, the victim was
struck in the head with an unknown weapon and her belongings were stolen from
her. The Houston victim remembered two digits of the assailants’ license plate
number. Houston police officers found the car, and were involved in a pursuit. After
stopping the car, Houston police found four suspects and a BLU brand smart phone.
The BLU phone matched the description of Shackelford’s phone. Houston police
arrested the four men in the car, including appellant.

      A photographic lineup was prepared for Shackelford to view. Detective Tyson
Harvey submitted the lineup to Shackelford. The Pearland police report, the two
Houston police reports, and the photo array were admitted into evidence without
objection. When the photo array was shown to Shackelford, she identified appellant
as one of her assailants. She did not know whether appellant was the driver of the
car or one of its passengers, but reported that appellant was the one with the handgun.

      Morton recovered the phone that was found in the car in Houston. Shackelford
described her phone as having a crack in the screen, which matched the phone found
                                          4
in the car. Morton has been unable to obtain the phone since the arrest because “[i]t’s
lost somewhere in Houston property[.]” The car found in Houston was a maroon
Ford Focus, which matched Shackelford’s description. Morton interviewed the
owner of the stolen car who told him it was valued at between $7,000.00 and
$8,000.00. A BB gun was found in the stolen car.

      The Houston complainant also identified appellant, but stated that he stayed
in the car while two other men robbed her.

      Detective Tyson Harvey of the Pearland Police Department testified that
Morton contacted him to administer the photo lineup. Harvey was not told the
identities of any of the photos in the array. Shackelford identified the photo in
position number three, which was appellant. Harvey asked Shackelford to describe
how certain she was in her identification. Shackelford responded that she was “one
hundred percent sure” that the person she identified was the person with the gun. No
video recording was made of Shackelford’s identification because Harvey took the
photo array to Shackelford’s apartment rather than administer it at the police station.
Another detective was also present at the time of the identification.

B.    Expert Testimony

      The State called psychiatrist Dr. Michael Fuller as its expert witness. Dr.
Fuller frequently performs evaluations on juveniles whom the State is seeking to
transfer to adult court. Dr. Fuller conducted a psychiatric examination of appellant
prior to the transfer hearing, and his report was admitted into evidence. Dr. Fuller’s
findings were based on obtaining a psychiatric and psychological social history, a
mental status examination, as well as probing various areas of psychological
function such as depression and psychosis. Dr. Fuller found that appellant was
cooperative and participated fully with the examination. He learned that appellant
was in the ninth grade, had not been previously subjected to any forms of abuse or
                                          5
neglect, had repeated eighth grade, did not have a history of significant or apparent
cognitive difficulties in school, and enjoys reading and playing basketball.

      Appellant denied any previous history of psychiatric or psychological issues
that were diagnosed and/or treated. Appellant told Dr. Fuller that he had tried
marijuana in the past, but denied tobacco, alcohol, or other drug use. Appellant’s
speech was normal and reflected an individual of at least average intelligence.
Appellant’s mood and affect were good. Appellant’s cognitive functioning was in
the average to above average range. He was able to perform all aspects of memory
and processing. Dr. Fuller found that appellant was a reasonably well-informed
young man who was aware of his circumstances in a thoughtful way, aware of the
consequences he was facing, and appeared to be able to relate effectively with his
attorney if he chose to do so. Dr. Fuller concluded that appellant is a reasonably
thoughtful, intelligent, and mature young man and that he saw no red flags that
would suggest that it would be inappropriate for him to be considered for transfer.

C.    Additional Witnesses

      Patrick Okafor, a juvenile probation officer with the Brazoria County Juvenile
Justice Department, testified that he was familiar with appellant. Okafor, as an intake
officer, works with newly referred juveniles, monitors them while they are on
conditions of release, or, if they are detained, checks on their behavior while they
are in detention. Okafor did not have any direct involvement in the investigation of
the alleged offenses.

      In preparing a social history report known as a predisposition report, Okafor
spoke with appellant about his family history and hobbies, interviewed his mother,
made contacts with school officials, and gathered school records. Okafor described
appellant as straightforward in his interview with the disposition of a normal
teenager. Okafor learned that appellant went to Yates High School and was close
                                          6
with his mother growing up. Appellant’s school records reflected ten absences for
full or partial days for a period between August 22 and October 3. Appellant was
failing “quite a few of his classes.” Okafor’s predisposition report was admitted into
evidence without objection.

      During the preparation of the predisposition report appellant self-reported
marijuana usage. To Okafor’s knowledge appellant was not tested when he was
brought into detention. Appellant does not have much contact with his father because
his father is incarcerated. Appellant lives with his mother, stepfather, and siblings,
and has a close relationship with his mother. Okafor was unable to conduct an
evaluation of appellant’s home environment because his attempts to contact family
members other than appellant’s mother were unsuccessful. As to emotional
responses, appellant reported getting angry or upset when he learned one of his
friends had died. Okafor reviewed Dr. Fuller’s report and agreed with Dr. Fuller that
appellant is a reasonably intelligent and mature young man.

      While in detention, appellant has been disruptive. During four months of
detention, he had 26 disciplinary referrals for various offenses such as cursing the
staff and refusing to follow instructions. One of the referrals noted that he had
threatened the staff. Specifically, appellant was reported to have said, “[I]f this was
Harris County, I would ‘F’ you up[.]” Two altercations with other juveniles were
resolved before anyone was hurt. Appellant’s behavior has been consistent
throughout his detention, but escalating, becoming more defiant after a while. Most
of appellant’s phone calls are to his mother. Appellant expressed to Okafor that he
wants to go home. Appellant is receiving education while in detention, but some of
his discipline referrals have been at school, cursing teachers. Appellant’s grades
have improved; he was failing two classes at the time of the hearing.

      With regard to options for appellant Okafor noted that appellant would turn

                                          7
seventeen March 19, 2017. At the time of the alleged offense appellant was sixteen.
Okafor testified that due to the severity of the alleged offenses and appellant’s age,
the juvenile department is recommending certification to be tried as an adult. Okafor
testified that the juvenile department is not equipped to deal with juveniles who
commit numerous violent felonies at an older age. A determinant sentence probation
would not be appropriate in this case due to the severity of the alleged offenses,
appellant’s age, and appellant’s behavior while in detention.

      The options available for appellant in juvenile detention allow for residential
treatment until appellant turns eighteen. The treatment is a nine-month treatment
plan with follow-up treatment. Okafor testified that with appellant’s age there would
not be sufficient time to treat him before he turned eighteen. Although appellant
could be sentenced to confinement in the Texas Juvenile Justice Department until he
turned nineteen, the department does not recommend that option due to the severity
of the alleged offenses.

      Okafor was not aware of any prior criminal history of appellant. He was also
not aware of any good behavior while appellant was in detention. The facility will
report good behavior or good days, but have reported none for appellant.

      Appellant’s mother testified in his behalf. She testified that appellant’s father
is incarcerated and appellant has seen him probably six or seven times during his
lifetime. Growing up appellant was “a good kid.” He was spontaneous and enjoyed
making his own money by doing odd jobs in the neighborhood. Appellant was well-
behaved and is currently in the ninth grade, having been held back three times in
sixth, seventh, and eighth grades. Appellant has not been diagnosed with learning
disabilities, nor has he received therapy or counseling prior to entering juvenile
detention.

      Appellant’s mother did not know the other men in the car with appellant and
                                          8
did not know he was associating with them. Appellant did not have discipline issues
in school other than the times the teacher would discipline him when he would
“speak up for himself.” Appellant had never been arrested prior to the arrest in this
case. The mother described an incident four to six months earlier when appellant
came home crying and upset because a friend had died. Appellant’s mother asked
that he remain in juvenile court.

         Appellant’s mother testified that appellant was at home asleep on the night
the alleged offense occurred. She testified that appellant likes to sleep on the couch
and that she saw him on the couch at approximately 1:20 in the morning using his
phone to communicate with his girlfriend. She told appellant to go to sleep because
he had school in the morning.

                               II.    LEGAL STANDARDS

A.       Standards for Waiver of Juvenile Jurisdiction

         Texas juvenile courts have exclusive, original jurisdiction over cases
involving what otherwise would be criminal conduct by children ten years of age or
older but under seventeen years of age. Tex. Fam. Code Ann. §§ 51.02(2)(a),
51.03(a)(1), 51.04(a) (West Supp. 2017). If a juvenile court determines after an
evidentiary hearing that certain requirements are satisfied, it may waive its
jurisdiction and transfer a child to the district court for criminal proceedings. Id.
§ 54.02(a), (c).

         In the seminal Texas case on juvenile transfer, the Court of Criminal Appeals
wrote:

         The transfer of a juvenile offender from juvenile court to criminal court
         for prosecution as an adult should be regarded as the exception, not the
         rule; the operative principle is that, whenever feasible, children and
         adolescents below a certain age should be “protected and rehabilitated
         rather than subjected to the harshness of the criminal system[.]”
                                            9
      Because the waiver of juvenile-court jurisdiction means the loss of that
      protected status, in Kent v. United States, the United States Supreme
      Court characterized the statutory transfer proceedings . . . as “critically
      important,” and held that any statutory mechanism for waiving
      juvenile-court jurisdiction must at least “measure up to the essentials of
      due process and fair treatment.”

Moon v. State, 451 S.W.3d 28, 36 (Tex. Crim. App. 2014) (quoting Kent v. United
States, 383 U.S. 541, 560–62 (1966)).

      The statutory requirements for waiver of jurisdiction and transfer are as
follows:

      (1)   the child is alleged to have violated a penal law of the grade of felony;

      (2)   the child was:

            (A)    14 years of age or older at the time he is alleged to have
                   committed the offense, if the offense is a capital felony, an
                   aggravated controlled substance felony, or a felony of the
                   first degree, and no adjudication hearing has been conducted
                   concerning that offense; or
            (B)    15 years of age or older at the time he is alleged to have
                   committed the offense, if the offense is a felony of the
                   second or third degree or a state jail felony, and no adjudication
                   hearing has been conducted concerning that offense; and
      (3)   after a full investigation and a hearing, the juvenile court determines
            that there is probable cause to believe that the child before the court
            committed the offense alleged and that because of the seriousness of
            the offense alleged or the background of the child the welfare of the
            community requires criminal proceedings.
Tex. Fam. Code Ann. § 54.02(a).

      In making the determination required by section 54.02(a)(3), the juvenile
court shall consider, among other matters:




                                          10
      (1)    whether the alleged offense was against person or property, with
             greater weight in favor of transfer given to offenses against the
             person;
      (2)    the sophistication and maturity of the child;
      (3)    the record and previous history of the child; and
      (4)    The prospects of adequate protection of the public and the
             likelihood of the rehabilitation of the child by use of procedures,
             services, and facilities currently available to the juvenile court.
Tex. Fam. Code Ann. § 54.02(f).

      Any combination of these criteria may suffice to support a waiver of
jurisdiction; not every criterion need weigh in favor of transfer. Moon, 451 S.W.3d
at 47 & n.78. “The trial court is bound only to consider these . . . factors in deciding
whether to waive jurisdiction. The court need not find that each factor is established
by the evidence.” In re D.L.N., 930 S.W.2d 253, 258 (Tex. App.—Houston [14th
Dist.] 1996, no writ); see also Moon, 451 S.W.3d at 47.

      If the juvenile court decides to waive jurisdiction, it must make findings of
fact and specify its reasons for waiver in a written order. See Tex. Fam. Code Ann.
§ 54.02(h). The juvenile court is obligated to “show its work.” Moon, 451 S.W.3d at
49.

B.    Appellate Review

      Our review of a transfer order is two-pronged. First, we review the juvenile
court’s specific findings of fact concerning the section 54.02(f) factors under a
“traditional sufficiency of the evidence review.” Moon, 451 S.W.3d at 47. Under a
legal sufficiency challenge, we credit evidence favorable to the challenged finding
and disregard contrary evidence unless a reasonable fact finder could not reject the
evidence. Moon v. State, 410 S.W.3d 366, 371 (Tex. App.—Houston [1st Dist.]
2013), aff’d, 451 S.W.3d 28 (Tex. Crim. App. 2014). If more than a scintilla of

                                          11
evidence supports the finding, the no-evidence challenge fails. Moon, 410 S.W.3d at
371. Under a factual sufficiency challenge, we consider all the evidence presented
to determine if the court’s findings are against the great weight and preponderance
of the evidence so as to be clearly wrong or unjust. Id. Our review of the sufficiency
of the evidence to establish facts relevant to waiver is limited to those facts the
juvenile court expressly relied upon in its transfer order. Moon, 451 S.W.3d at 50.

      Second, we review the juvenile court’s ultimate waiver decision for an abuse
of discretion. Id. at 47. That is, in reviewing the juvenile court’s conclusion that the
seriousness of the offense alleged and/or the background of the juvenile called for
criminal proceedings for the welfare of the community, we ask, in light of our own
analysis of the sufficiency of the evidence to support the section 54.02(f) factors and
any other relevant evidence, whether the juvenile court acted without reference to
guiding rules or principles. Id. A juvenile court abuses its discretion when its
decision to transfer is essentially arbitrary, given the evidence upon which it was
based. Id. By contrast, a waiver decision representing “a reasonably principled
application of the legislative criteria” generally will pass muster under this standard
of review. Id. at 49. “[A] juvenile court that shows its work should rarely be
reversed.” Id.

                                   III.   ANALYSIS

A.    Order Containing Case-specific Facts in Support of the Transfer

      Appellant first argues that the transfer order did not state the factual
underpinnings of the court’s conclusions and grounds for transfer. We disagree. In
its transfer order, the juvenile court noted that it was considering the factors
mandated by section 54.02(f) of the Juvenile Justice Code and then made the
following findings and determinations:


                                          12
 Appellant was alleged to have committed aggravated robbery
  under Texas Penal Code section 29.03; robbery under section
  29.02; theft under section 31.03; and unauthorized use of a
  vehicle under section 31.07
 Appellant was sixteen years old at the time of the hearing;
 Appellant was sixteen years old at the time of the offenses;
 No adjudication hearing had been conducted previously;
 The parties were properly notified of the hearing;
 Prior to the transfer hearing, a “complete diagnostic study” of
  appellant had been completed by Dr. Michael Fuller;
 The alleged offenses are against persons and property;
 There was probable cause to believe that appellant committed
  two separate felony aggravated robbery offenses involving
  firearms within a few days of each other;
 Appellant was of sufficient sophistication and maturity to be
  tried as an adult and could aid an attorney in his defense;
 Appellant has not reported a learning disability, has not been
  diagnosed with any mental disorders, and does not have issues of
  drug or alcohol abuse;
 The psychiatric assessment demonstrated that appellant is of
  average intelligence, is logical, coherent, and has goal-directed
  thought processes;
 Appellant has adequate judgment ability to make sound
  decisions;
 Appellant has significant and appropriate insight into the
  seriousness of the charges against him;
 Appellant’s records, previous history, and the extreme and severe
  nature of the alleged offenses made the prospects of adequate
  protection for the public and likelihood of reasonable
  rehabilitation by the use of the juvenile justice system doubtful;
 After considering testimony, diagnostic study, social evaluation,
  and full investigation of appellant, his circumstances, and the
  circumstances of the alleged offenses, as well as the seriousness
  of the alleged offenses and background of Appellant, the welfare
                               13
             of the community required criminal proceedings.

In contrast to these case-specific findings, in Moon, the only reason specifically
stated in the juvenile court’s order to justify the waiver of jurisdiction was that the
offense alleged was a serious one, and the only fact specified in support of this reason
was that the offense alleged was committed against the person of another. Moon,
451 S.W.3d at 50; see also Guerrero v. State, 471 S.W.3d 1, 4 (Tex. App.—Houston
[14th Dist.] 2014, no pet.).

      Texas Family Code section 54.02(a)(3) states that a child may be transferred
if the welfare of the community requires criminal proceedings because of the
seriousness of the offense alleged or the background of the child. In this case the
juvenile court stated both reasons in its transfer order. Appellant argues that,
“[b]ecause the Court stated both it is necessarily required to support both with
findings of fact.” We disagree.

      Section 54.02(f) provides that the juvenile court must consider four non-
exclusive factors in determining whether to certify a juvenile to be tried as an adult:

      (1) whether the alleged offense was against person or property, with
      greater weight in favor of transfer given to offenses against the person;
      (2) the sophistication and maturity of the child;
      (3) the record and previous history of the child; and
      (4) the prospects of adequate protection of the public and the likelihood
      of the rehabilitation of the child by use of procedures, services, and
      facilities currently available to the juvenile court.

Tex. Fam. Code Ann. § 54.02(f).

      All four of the section 54.02(f) criteria need not weigh in favor of transfer in
order for a juvenile court to waive its jurisdiction. Moon, 451 S.W.3d at 47. Any
combination of these criteria may suffice. Id. at 47 n. 78; Matter of S.G.R., 496
S.W.3d 235, 238 (Tex. App.—Houston [1st Dist.] 2016, no pet.).
                                          14
      Appellant argues the juvenile court’s order is not sufficiently specific to
justify waiving jurisdiction and transferring the case to adult criminal court. In this
case, the transfer order specifically references, among other things, appellant’s
record and previous history and the “extreme and severe nature” of the offenses
alleged; it does not recite the finding in conclusory fashion in contrast to the finding
in Moon. See Moon, 451 S.W.3d at 50. The juvenile court noted that the offense
alleged in Brazoria County was “a stranger robbery,” in which three men demanded
money and “groped the victim’s body, looking for more money.” The court further
noted that appellant was apprehended after another felony aggravated robbery was
committed in Harris County where another female was robbed at gun point. The
victim was physically assaulted and appellant was not apprehended until after
engaging in a high-speed chase.

      The juvenile court made findings as to appellant that provided a “sure-footed
and definite basis from which an appellate court can determine that its decision was
in fact appropriately guided by the statutory criteria, principled, and reasonable.”
Moon, 451 S.W.3d at 49. As such, the juvenile court’s order contains case-specific
facts and was appropriately guided by the statutory criteria. See Matthews v. State,
513 S.W.3d 45, 56–59 (Tex. App.—Houston [14th Dist.] 2016, pet. ref’d). We turn
to whether the evidence in this case supports the juvenile court’s factual findings.

B.    Section 54.02(f) Factors

      Appellant asserts the juvenile court abused its discretion in waiving its
exclusive juvenile jurisdiction and transferring the case to district court because the
evidence is legally and factually insufficient to support the court’s section 54.02(f)
findings. Appellant argues the evidence is legally and factually insufficient to
support the juvenile court’s findings of (1) appellant’s sophistication and maturity;
(2) appellant’s record and previous history; (3) the lack of prospects of adequate

                                          15
protection of the public from appellant and the doubtful likelihood of the juvenile
system to rehabilitate appellant. Appellant does not challenge the sufficiency of the
evidence to support the finding that the alleged offenses were against persons and
property or the finding of probable cause.

      The juvenile court is obligated to consider the factors set forth in section
54.02(f) to make the determination required under section 54.02(a)(3). Not every
factor in section 54.02(f) need weigh in favor of transfer. Moon, 451 S.W.3d at 47.
Any combination of the criteria may suffice to support the juvenile court’s waiver
of jurisdiction. Id. at 47 & n.78.

      1.     Sufficiency of the evidence

             a.     Sophistication and maturity of appellant

      The juvenile court found that appellant’s levels of sophistication and maturity
weighed in favor of certification. In support of its decision, the court found appellant
attends high school, did not report a learning disability, has not been diagnosed with
mental disorders, and does not have issues of drug or alcohol abuse. The juvenile
court further relied on the expert’s testimony and report noting that the psychiatric
assessment demonstrated that appellant is of average intelligence, is logical,
coherent, and has goal-directed thought processes. The juvenile court noted that
appellant has adequate judgment to make sound decisions, is able to interpret
abstract thoughts at a slightly below average level, and has significant and
appropriate insight into the seriousness of the charges against him.

      Based on the record before us, we conclude that the juvenile court had more
than a scintilla of evidence to support its finding that appellant’s sophistication and
maturity weighed in favor of certification as an adult and, thus, it is supported by
legally sufficient evidence. See Moon, 410 S.W.3d at 371.


                                          16
      A review of the factual sufficiency requires us to consider any evidence
contrary to the juvenile court’s determination and determine if, after weighing all
the evidence, the “juvenile court’s finding that appellant was of sufficient
sophistication and maturity to be tried as an adult was not so against the great weight
and preponderance of the evidence as to be manifestly unjust.” In re K.J., 493
S.W.3d 140, 151 (Tex. App.—Houston [1st Dist.] 2016, no pet.) (citing In re K.D.S.,
808 S.W.2d 299, 303 (Tex. App.—Houston [1st Dist.] 1991, no pet.)). Having
reviewed all of the evidence under the appropriate standard, we hold the juvenile
court’s determination is not so against the great weight and preponderance of the
evidence as to be manifestly unjust. See Matter of C.M.M., 503 S.W.3d 692, 708
(Tex. App.—Houston [14th Dist.] 2016, pet. ref’d) (finding psychiatrist’s testimony
that appellant was able to evaluate right from wrong offered more than a scintilla of
evidence to support the juvenile court’s findings of sophistication and maturity).

             b.     Appellant’s record and history

      Appellant asserts the evidence of appellant’s record and previous history
admitted at the hearing was legally and factually insufficient to support the transfer.
Appellant argues that other than the alleged series of crimes giving rise to this action
he has no prior arrests, detentions, or charges. The State argues that despite a lack of
prior history in the juvenile system, the record supports the juvenile court’s finding
that appellant’s record and history support a finding of transfer to district court.

      The State points to appellant’s admission of prior experimentation with
marijuana, the series of aggravated robberies for which appellant is charged, and
appellant’s numerous disciplinary issues while in detention as evidence of
appellant’s record and history in support of the juvenile court’s finding. The State
cites In re K.J., 493 S.W.3d at 153, in support of its argument that appellant’s
behavior while in detention is evidence in support of this factor. In K.J., the appellant
                                           17
had been charged with five offenses at the age of twelve. Id. The appellant also
violated his probation and admitted to gang membership. Id. The record in K.J.
reflected that the appellant was “out of control” at home, would not follow his
grandmother’s house rules, and was suspended from school for behavior issues. Id.
The court held that appellant’s behavior while in detention, coupled with the violent
nature of his most recent felonies, demonstrated escalation of risky and violent
behavior. Id.

      This case is distinguishable from In re K.J. in that K.J. had a prior record of
violence in addition to disciplinary issues while in detention. On this record there is
no evidence of violence prior to the alleged commission of the offenses for which
appellant was charged. In this case, the juvenile court found that appellant’s records,
previous history, and the extreme and severe nature of the alleged offenses made the
prospects of adequate protection for the public and likelihood of reasonable
rehabilitation by the use of the juvenile justice system doubtful. No evidence was
admitted of a prior record of offenses or violent behavior.

      Appellant relies on In the Matter of R.X.W., No. 12-16-00197-CV; 2016 WL
6996592 (Tex. App.—Tyler Nov. 30, 2016, no pet.) (mem. op.), for the proposition
that the lack of evidence supporting the trial court’s finding with regard to
appellant’s prior record requires this court to reverse the juvenile court’s order.
However, in R.X.W., the juvenile court only cited the prior history of the child as its
reason for transfer, but included factual findings that supported seriousness of the
offense. Id. at *3. In this case, however, the juvenile court cited not only appellant’s
prior history, but also the seriousness of the offense. Therefore, the lack of evidence
to support the finding of appellant’s prior history is not necessarily fatal to the
juvenile court’s order.

      Accordingly, we disregard the portion of the juvenile court’s finding that

                                          18
relied on appellant’s record and prior history in considering whether the record
contains sufficient evidence to support the juvenile court’s ultimate determination
that the juvenile system could adequately protect the public and reasonably
rehabilitate appellant. See Matter of E.Y., No. 14-16-00475-CV; 2016 WL 7108407
at *11 (Tex. App.—Houston [14th Dist.] Dec. 6, 2016, no pet.) (mem. op.) (we defer
to the juvenile court’s findings unless the record contains no evidence to support
them).

             c.     Protection of public and likelihood of rehabilitation

      Appellant asserts there was no evidence of the prospects of adequate
protection of the public or the likelihood of rehabilitation admitted at the hearing.
Section 54.02(f)(4) refers to “the prospects of adequate protection of the public and
the likelihood of the rehabilitation of the child by use of procedures, services, and
facilities currently available to the juvenile court.” Tex. Fam. Code Ann.
§ 54.02(f)(4).

      The record reflects evidence on which the juvenile court could have found
that this factor weighs in favor of certification. The juvenile court found probable
cause that appellant committed an aggravated robbery against a woman walking
alone in a parking lot late at night. There was also evidence that the car appellant
allegedly use to commit the offense was stolen. There was further evidence tying
appellant to another aggravated robbery of another woman walking alone at night.

      Appellant contends that neither Dr. Fuller nor Okafor presented evidence in
support of this factor. While Dr. Fuller did not testify to adequate protection of the
public and reasonable likelihood of rehabilitation, Okafor testified extensively on
appellant’s record of disciplinary issues while in detention and the insufficient nature
of the options available to the juvenile system to rehabilitate appellant. Specifically,
Okafor testified that during the four months appellant had been in juvenile detention
                                          19
he received 26 disciplinary referrals including one referral that noted appellant
threatened the staff at the detention center. Appellant also was involved in two
altercations with other juveniles that were “broken up” by staff before anyone was
hurt.

        Okafor further testified that the juvenile justice system is not equipped to deal
with juvenile offenders who commit numerous violent felonies at an older age.
Okafor addressed what options were available for appellant at his age including a
nine-month residential treatment program, and detention in the Juvenile Justice
Department until appellant turned nineteen. Okafor rejected both options due to the
severity of the alleged offenses.

        Okafor also testified that a determinant sentence, codified in section 54.04 of
the Family Code, would not be appropriate due to the severity of the alleged
offenses. That statute permits a judge or jury in certain cases to sentence a juvenile
to a term of confinement that exceeds the length of time the individual is eligible to
spend in the juvenile justice department. Such a sentence is served in the juvenile
justice department or other authorized facility with a possible transfer to the Texas
Department of Criminal Justice. See Tex. Fam. Code Ann. § 54.04(d)(3) (West Supp.
2017). The juvenile court was entitled to rely on Okafor’s conclusion that sentencing
appellant as an adult if he is found guilty was not contraindicated. See Moon, 410
S.W.3d at 375.

        Based on the record before us, we conclude that the juvenile court had more
than a scintilla of evidence to support its finding that consideration of adequate
protection of the public as well as the likelihood of reasonable rehabilitation weighed
in favor of certification as an adult; and, thus, the finding is supported by legally
sufficient evidence.

        Considering any evidence that is contrary to the juvenile court’s determination
                                            20
and, after weighing all the evidence, disregarding the court’s finding with regard to
appellant’s record, we hold the court’s finding under this factor was not against the
great weight and preponderance of the evidence.

      2.     Decision to transfer

      We next consider whether the juvenile court’s decision to waive jurisdiction
and transfer the case was “essentially arbitrary” and “without reference to guiding
rules or principles.” Moon, 451 S.W.3d at 47.

      The record reflects the juvenile court addressed each of the section 54.02(f)
factors in its order and gave specific reasons and findings in support of its decision
that three of the factors weighed in favor of certification. The juvenile court showed
its work “by spreading its deliberative process on the record.” Moon, 451 S.W.3d at
49. “[T]he juvenile court that shows its work should rarely be reversed.” Id.

      The record reflects the juvenile court carefully considered this matter. The
juvenile court considered the expert testimony of Dr. Fuller in addition to the
investigating officer’s testimony. The court further considered Dr. Fuller’s report,
the Pearland and Houston police departments’ incident reports, and the juvenile
justice predisposition report. On this record, we cannot say that the juvenile court’s
decision was arbitrary or made without reference to guiding rules or principles. See
Moon, 451 S.W.3d at 47. Accordingly, we find no abuse of discretion in the juvenile
court’s decision to waive jurisdiction and transfer appellant to district court. We
overrule appellant’s sole issue on appeal.




                                         21
                                 IV.    CONCLUSION

      We affirm the juvenile court’s order waiving juvenile jurisdiction and
transferring appellant to criminal district court.




                                         /s/    William J. Boyce
                                                Justice



Panel consists of Justices Boyce, Donovan, and Jewell.




                                           22